                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

  WILLIAM JAMES
  SUI JURIS, et al.,
       Plaintiffs,
            v.                             CIVIL ACTION FILE
                                           NO. 1:17-CV-1181-TWT

  BARBARA HUNT, et al.,


       Defendants.

                                    ORDER


      This is a pro se civil RICO action. Judgment was entered in favor of the

Defendants and this case was closed in August, 2018. All pending motions [Doc.

191 & 194] are DENIED.

      SO ORDERED, this 25 day of February, 2020.


                                     /s/Thomas W. Thrash
                                     THOMAS W. THRASH, JR.
                                     United States District Judge




T:\ORDERS\17\James\17cv1181\motions.docx
